PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/577,669
Filing Date: 19 Dec 2014
Appellant(s): C3Nano Inc.



__________________
Peter S. Dardi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Regarding the rejection under 35 U.S.C. 103 over Kang in view of Yosomiya with respect to claims 21, 24-28, 43, 45 and 55, Appellant argues that while Appellant’s claims are directed to coating solutions, Yosomiya does not involve coatings at all.  According to Appellant, the only possible connection with the claimed invention is improper hindsight.  Specifically, Appellant notes that Yosomiya is directed to melt processed polymers and does not involve coating solutions at all.  As such, Appellant argues that Yosomiya in non-analogous art and one of ordinary skill in the art would not modify a coating solution based on a reference that does not teach coatings at all.  Additionally, Appellant argues that the combined teachings of Kang and Yosomiya do not teach the claimed range of particle sizes.  Examiner respectfully disagrees.
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Yosomiya discloses adding abrasion resistance improvers such as particles of diamond to an optical film, see abstract and [0063].  As such, Examiner maintains the position that it would have been obvious to one of ordinary skill in the art at the time of the invention to add the diamond particles to Kang for the benefits disclosed in Yosomiya.
In response to Appellant's argument that Yosomiya is nonanalogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, and as noted by Appellant, both Kang and Yosomiya are directed to coatings that can be used as optical films, see Appeal Brief page 12.  While Appellant is correct that the polymers used in the two references are different, Examiner notes that Yosomiya discloses an abrasions resistance improver such as diamond particles as added to optical protective films.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention for the inorganic component of Kang to comprise diamond particles as a known material used in optical films for improving abrasion resistance given Kang also relates to optical films; see Kang abstract & Yosomiya [0063].  
Regarding the size of the particles, Examiner notes that Yosomiya discloses the particle size may be from 30 to 200% or so of the thickness of the optical film [0063].  Kang discloses the composition as having a cured film thickness of 30 nm to 1 mm [0116].  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the diamond particle of Yosomiya at 30 to 200% the thickness of Kang, which results in a particle size of 9 to 60 nm when the film is 30 nm and the particle size is 30% of the film thickness.  Note that the use of the term “may” means the particle size is not required to be within the disclosed range.  Alternatively, it would have been obvious to one of ordinary skill in the art for the particles to have a size of less than 100 nm in order to prevent the particles from sedimenting; see Kang [0086].  
Regarding the rejections under 35 U.S.C. 103 over Kang in view of Nakajima with respect to claims 21, 24-28, 43, 45 and 55, Appellant argues that the combination of references teaches away from claim 21 because of the transition phrase “consisting of.”  According to Appellant, even if one assumes there is motivation to combine the references based on silicates, the combination supported by the references necessarily involves silicate in coating solutions.  Appellant argues that the present claims exclude silicates that provide different properties from organic polymers.  As such, Appellant concludes that the combined teachings do not suggest the claimed solutions and that the rejection is based on improper hindsight.  Examiner respectfully disagrees.
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Appellant is correct that the composition of Nakajima does not correspond to the polymer organic composition of Kang, Examiner notes that both references are directed towards optical films with improved strength; see Kang abstract and Nakajima [0067 & 0103].  As such, given the similar objectives and uses of the two references (i.e. optical films with improved strength), Examiner maintains it would have been obvious to modify Kang with the teachings of Nakajima.  Further, Nakajima is only relied on for the teaching of diamond particles in order to provide enhanced mar and scratch resistance for an optical film [0067].  As such, the silicates of Nakajima are not considered relevant to the rejection, and Examiner maintains the position that the combination does not teach away from the claimed invention based on the transitional phrase “consisting of.” 
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Lastly, regarding the rejection of claims 46-53 over Kang in view of Yosomiya and Kang in view of Nakajima, Appellant argues the combinations do not teach all of the claimed features of the present claims, and as such, do not render the claims prima facie obvious.  For reasons discussed above, however, the combinations are in fact considered to teach all of the claimed features.  Examiner further notes that MPEP 2112 V states requires the product in the reference be “substantially identical” to the claimed product.  Given the combinations render obvious a composition substantially identical to the claimed product (see above discussion), it expected the disclosed composition and the claimed composition will have similar properties when formed into a film.  As such, the burden of production shifts to the Appellant; see MPEP 2112 V and 2112.01 II.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAURA A AUER/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                                  


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.